

116 HR 6834 IH: Farmer’s Milk in Low-Income Kitchens Act
U.S. House of Representatives
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6834IN THE HOUSE OF REPRESENTATIVESMay 12, 2020Mr. Pocan (for himself, Ms. Fudge, Mr. Kind, Mr. Lowenthal, Ms. Moore, Mr. Morelle, Mr. Thompson of California, Mr. Welch, Mrs. Hayes, Ms. Kuster of New Hampshire, Ms. Jackson Lee, Ms. Craig, Ms. Stefanik, and Ms. Pingree) introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Act of 2014 to require the Secretary of Agriculture to carry out a program to facilitate the partnership of certain dairy distributors and certain dairy organizations, and for other purposes.1.Short titleThis Act may be cited as the Farmer’s Milk in Low-Income Kitchens Act or the MILK Act.2.Dairy distributor and dairy organization partnershipsSection 1431 of the Agricultural Act of 2014 (7 U.S.C. 9071) is amended—(1)by redesignating subsection (j) as subsection (k);(2)in subsection (k), as so redesignated, by striking , and $5,000,000 for each fiscal year thereafter and inserting and for each fiscal year thereafter; and(3)by inserting after subsection (i) the following:(j)Dairy distributor and dairy organization partnershipsThe Secretary shall carry out a program to match eligible dairy organizations with eligible distributors under this section in order to facilitate the formation of eligible partnerships. .